Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 12/08/2021, which has
been entered and made of record.  Claim 1, 2, 11, 13, 17-18 are amended. Claims 23-24 are added. Claims 1-6, 8, 10-11, 13, 15-24 are pending in the application.
		
Response to Arguments
Claim rejections under 112(b) are withdrawn in view of Applicant’s amendments.
Applicant arguments regarding claim rejections under 103 are considered, but are not moot in view of new ground of rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5, 8, 10-11, 13, 15-19 is/are rejected under 35 U.S.C. 103as being unpatentable by Xiong et al. (US 2019/0295504 A1) in view of Li (US 2018/0204500 A1) and further in view of Kamiya (US 2019/0075229 A1).
Regarding claim 1, Xiong teaches:
An information processing apparatus comprising at least one memory and at least one processor (FIG. 1) which function as: 
an acquiring unit configured to acquire information related to a brightness level of each pixel in an image; ([0043], “The luminance histogram is derived from HDR digital image data which in an embodiment may be expressed as four arrays of values--a first array indicating a number identification of a pixel, a second and third array, each indicating a chroma coordinate (Cb or Cr) within the RGB color space assigned to that pixel according to the image meant to be displayed, and a fourth array indicating a luminance (Y) assigned to that pixel according to the image meant to be displayed, measured in candelas per meter squared.”)
a generating unit (processing unit in FIG. 1)  configured to generate a graphic image; (FIG. 2) and 
an outputting unit (FIG. 1 video display) configured to output the graphic image, (FIG. 2) wherein the generating unit: 
obtains, on a basis of the information, a ratio of a number of corresponding pixels to another number of pixels in the image with respect to at least one of a brightness range of Standard Dynamic Range (SDR) and a brightness range obtained by excluding the brightness range of SDR from a brightness range of High Dynamic Range (HDR),  ([0042], “FIG. 2 is an illustration of a luminance histogram of an HDR digital image according to an embodiment of the present disclosure. Upon receiving an HDR digital image in an embodiment, the adaptive HDR tone mapping system may generate a luminance histogram 202, as shown in FIG. 2. The luminance histogram 202 in an embodiment may represent the distribution of brightness values across all pixels in a digital SDR video display based on the received HDR digital image.” [0051], “The total number of pixels associated with luminance values at or below the typical luminance value for the SDR display L.sub.TYP 206 in an embodiment may be equivalent to the sum of all pixel values associated with a luminance value within region 1 (e.g. at or below the typical luminance value for the SDR display L.sub.TYP 204).” [0052], “A measure of relative brightness for the luminance values exceeding the typical luminance value of the display L.sub.TYP 204 may provide an estimate of the portion of the HDR digital image that is dedicated to the display of luminance values outside the effective range of the SDR video, which may be equivalent to the total number of pixels associated with luminance values exceeding the typical luminance value L.sub.TYP 204 for the SDR display according to the HDR digital image data, multiplied by the average of all luminance values associated with each of those pixels according to the HDR digital image data.” [0053], “A comparison of the portion of the HDR digital image that is dedicated to the display of luminance values inside the effective range of the SDR video to the portion of the HDR digital image that is dedicated to the display of luminance values outside the effective range of the SDR video may then be estimated by taking a relative brightness ratio of the relative brightness for the luminance values at or below the typical and 
However, Xiong does not explicitly teach, but Li teaches:
a ratio of a number of corresponding pixels to a number of all pixels in the image in the image with respect to at least one of a brightness range and a brightness range obtained by excluding the brightness range of from another brightness range ([0038], “analyzing a histogram of the picture to be displayed; determining a plurality of gray scale ranges in the picture to be displayed; and determining a pixel number ratio of each of the plurality of gray scale ranges in the picture to be displayed according to the histogram, so as to obtain the gray scale distribution information of the picture to be displayed. Where, the pixel number ratio of the gray scale range is a ratio of a number of pixels having gray scale within the gray scale range with respect to a total number of pixels in the picture to be displayed.”)
Xiong teaches a method of determining the pixels illumination distribution in an HDR image. In the image, some pixels have lower illumination range (SDR) and some having illumination that above the SDR range. The pixels illumination distribution in this HDR image is calculated as a ratio between pixels have lower illumination range (SDR) and pixels having illumination that above the SDR range. Li teaches a method of calculating pixels illumination distribution by calculating the ratio of the number of pixels with lower illumination range to the total number of pixels in the image. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the pixels illumination distribution 
However, Xiong in view of Li does not teach, but Kamiya teaches:
generates the graphic image indicating the ratio.(FIG 3)
Xiong in view of Li teaches generating a ratio, Kamiya explicitly teach displaying a ratio on a generated image. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Xiong in view of Li with the specific teachings of Kamiya to allow users a visualizing the generated illumination ratio of an image. 

Regarding claim 2, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, wherein the generating unit obtains the ratio with respect to at least each of a plurality of sub-ranges obtained by dividing the brightness ranges obtained by excluding the brightness ranges of SDR from the brightness ranges HDR. (Xiong FIG. 2, the number of pixels with respect to the relative brightness for the luminance values exceeding the typical luminance value L.sub.TYP 204.” [0053], “A comparison of the portion of the HDR digital image that is dedicated to the display of luminance values inside the effective range of the SDR video to the portion of the HDR digital image that is dedicated to the display of luminance values outside the effective range of the SDR video may then be estimated by taking a relative brightness ratio of the relative brightness 

Regarding claim 3, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, wherein the generating unit obtains, on a basis of a conversion process of converting a dynamic range of the image, a brightness range for determining the ratio. (Xiong [0052], “A comparison of the portion of the HDR digital image that is dedicated to the display of luminance values inside the effective range of the SDR video to the portion of the HDR digital image that is dedicated to the display of luminance values outside the effective range of the SDR video may then be estimated by taking a relative brightness ratio of the relative brightness for the luminance values at or below the typical luminance value L.sub.TYP 204 with respect to the relative brightness for the luminance values exceeding the typical luminance value L.sub.TYP 204.” The ratio is generated when converting the HDR image to a display of SDR.)

Regarding claim 4, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, wherein the generating unit obtains, on a basis of a conversion process of converting a color of a pixel of the image in accordance with a brightness range to which a brightness level of the pixel belongs, a brightness range for determining the ratio. (Xiong [0052], “A comparison of the portion of the HDR digital image that is dedicated to the display of luminance values inside the effective range 

Regarding claim 5, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, wherein the generating unit obtains, on a basis of a standard related to a dynamic range of the image, a brightness range for determining the ratio. (Xiong [0043], “The luminance histogram is derived from HDR digital image data which in an embodiment may be expressed as four arrays of values--a first array indicating a number identification of a pixel, a second and third array, each indicating a chroma coordinate (Cb or Cr) within the RGB color space assigned to that pixel according to the image meant to be displayed, and a fourth array indicating a luminance (Y) assigned to that pixel according to the image meant to be displayed, measured in candelas per meter squared.” [0052], “A comparison of the portion of the HDR digital image that is dedicated to the display of luminance values inside the effective range of the SDR video to the portion of the HDR digital image that is dedicated to the display of luminance values outside the effective range of the SDR video may then be estimated by taking a relative brightness ratio of the relative brightness for the luminance values at or below the typical luminance value L.sub.TYP 204 with respect to 

Regarding claim 8, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, wherein the acquiring unit acquires the information by analyzing metadata corresponding to the image. (Xiong [0043], “HDR digital image data which in an embodiment may be expressed as four arrays of values--a first array indicating a number identification of a pixel, a second and third array, each indicating a chroma coordinate (Cb or Cr) within the RGB color space assigned to that pixel according to the image meant to be displayed, and a fourth array indicating a luminance (Y) assigned to that pixel according to the image meant to be displayed, measured in candelas per meter squared.”)

Regarding claim 10, Xiong in view of Li and Kamiya teaches:
A display apparatus comprising: a display module; (Xiong FIG. 1, video display) and the information processing apparatus according to claim 1.(refer to claim 1 rejections.)

Claim 11 and 13 recite similar limitations of claim 1, in a form of method and medium, thus are rejected using the same rejection rationale of claim 1.

Regarding claim 15, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, wherein the graphic image includes a histogram of the brightness level of the image.( Xiong FIG. 2:

    PNG
    media_image1.png
    543
    649
    media_image1.png
    Greyscale
)

Regarding claim 16, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 15, wherein the generating unit generates the graphic image indicating an average brightness level of the image.( Xiong [0043], “The luminance histogram is derived from HDR digital image data which in an embodiment may be expressed as four arrays of values--a first array indicating a number identification of a pixel, a second and third array, each indicating a chroma coordinate (Cb or Cr) within the RGB color space assigned to that pixel according to the image meant to be displayed, and a fourth array indicating a luminance (Y) assigned to that pixel according to the image meant to be displayed, measured in candelas per meter squared. The fourth array may also represent average brightness,”)

Regarding claim 17, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 15, wherein the generating unit generates the graphic image in which a ratio of a number of pixels corresponding to the brightness range of SDR to the number of all pixels in the image is drawn on a side of the brightness range of SDR of the histogram, and a ratio of a number of pixels corresponding to the brightness range obtained by excluding the brightness range of SDR from the brightness range of HDR to the number of all pixels in the image is drawn on a side of this brightness range of the histogram.(Xiong teaches displaying the histogram showing the brightness range of SDR and the brightness range obtained by excluding the brightness range of SDR from the brightness range of HDR. Li teaches generating the different ratios. The combination of Xiong and Li from claim 1 is incorporated here. Kamiya teaches displaying generated luminance ratios on sides of a histogram. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Xiong in view of Li with the specific teachings of Kamiya to displaying the different ratios on different sides of the histogram, to allow users easily visualize the ratio information.)

Regarding claim 18, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 15, wherein the generating unit applies a predetermined color to a part of the histogram in which the brightness level of the image exceeds a display range of a display module. (Xiong Fig. 2, the right side is for high luminance range is displayed black.)

Regarding claim 19, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, wherein in a case where a false color display function is enabled, the generating unit applies conversion colors to the graphic image on a basis of a predetermined relationship between a plurality of brightness ranges and a plurality of conversion colors.( Xiong FIG. 4, “FIG. 4 is a block diagram illustrating an output luminance table based on analysis of a histogram of a digital image including a small portion of content outside the operable luminance range of an SDR video display according to a first embodiment of the present disclosure. As described above with reference to FIG. 3, the adaptive HDR tone mapping system in some embodiments may determine the relative brightness ratio does not meet a preset threshold value. In such an embodiment, the adaptive HDR tone mapping system may opt to clip all luminance values in the HDR digital image exceeding the peaking display luminance L.sub.PEAK. The adaptive HDR tone mapping system in such an embodiment may refer to the output luminance table 402 in order to map input luminance values received in array format of the HDR digital image data to edited or compressed output luminance values for display on an SDR video display.”)

Regarding claim 23, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, wherein the brightness range of SDR is a brightness range of 203 cd/m2 or lower, and the brightness range obtained by excluding the brightness range of SDR from the brightness range of HDR is a brightness range higher than 203 cd/m2.(Xiong, FIG. 2, [0015], “which is much greater than the operating luminance range of up to 400 cd/m.sup.2 or 600 cd/m.sup.2 of most current standard dynamic range displays.” Xiong teaches the the brightness range of SDR is up to 400 cd/m2 depending 

Regarding claim 24, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, wherein the ratio is a percentage (%).(Kamiya, FIG. 3. Percentage representation for a ratio provide a straightforward way for users to understand a ratio value. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the ratio percentage representation teachings of Kamiya with the combination teachings of Xiong in view of Li and Kamiya to provide a straightforward way for users to understand a ratio value.)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Li  and Kamiya and further in view of Damkat et al. (US 2013/0170540 A1).
Regarding claim 6, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, 
Further Damkat teaches:
wherein the image is a frame image of a moving image, the generating unit generates the graphic image indicating a time variation of the ratio in the moving image, the outputting unit outputs the graphic image. ([0078], FIG. 7 “FIG. 7 illustrates in more details an exemplary embodiment of what happens mathematically when an apparatus uses the additional data to arrive at a desired video rendering, and the relationship behind a characteristic luminance, and the underlying pixel luminances of the video images, and in particular their histogram…. Typically the image processing will correspond to such operations like (local) tone mappings (TMO_B), which typically vary with time (at least partly guided by some data retrieved from DD), as can be clearly seen from the second vertical histogram for a later time moment (t2), for which the partial subhistogram BRLGHT has moved down somewhat, corresponding with a lower characteristic luminance CHRLUM_o(t2) [we assumed for simplicity the input picture histogram was the same at t2, otherwise that will also be reflected in the output histogram, since it usually only the tone mapping strategy which changes as a function of time and the additional data as prescribed by the present invention embodiments].”)
Xiong in view of Li and Kamiya teaches displaying histogram indicating a ratio for an image when displaying a HDR image on a SDR display. Damakat further analyzing luminance changes for a HDR video images. The changes are reflected by using histogram based on different time image.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the method of displaying histograms for video images taught by Damakat with the teachings of Xiong in view of Li and Kamiya to enable HDR video to be displayed on a SDR display with consistent high quality. 

Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Li and Kamiya and further in view of Rice et al. (US 2018/0296168 A1).
Regarding claim 20, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, 
However, Xiong in view of Li and Kamiya does not teach, Rice teaches:
wherein the graphic image is a character string indicating the ratio.(FIG. 9E)
Xiong teaches displaying histogram indicating a ratio value, but does not explicitly using a number. Rice teaches displaying a number to indicate a ratio value.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the histogram of Xiong in view of Li and Kamiya with the number representation of Rice to explicitly represent a ratio value to provide users information with more straightforward representation. 

Regarding claim 21, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, 
However, Xiong in view of Li and Kamiya does not teach, Rice teaches:
the outputting unit outputs a combined image generated by combining the graphic image with the image.(FIG. 7B)
Xiong in view of Li and Kamiya teaches two images. Rice teaches multiple images can be displayed together to easily find the relationship between the multiple images.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the graphic image and the image of 

Regarding claim 22, Xiong in view of Li and Kamiya teaches:
The information processing apparatus according to claim 1, wherein the at least one memory and the at least one processor further function as a image processing unit (FIG. 1) configured to process the image, (Xiong [0043], “The luminance histogram is derived from HDR digital image data which in an embodiment may be expressed as four arrays of values--a first array indicating a number identification of a pixel, a second and third array, each indicating a chroma coordinate (Cb or Cr) within the RGB color space assigned to that pixel according to the image meant to be displayed, and a fourth array indicating a luminance (Y) assigned to that pixel according to the image meant to be displayed, measured in candelas per meter squared.”)and 
However, Xiong in view of Li and Kamiya does not teach, Rice teaches:
the outputting unit outputs the combined image generated by combining the graphic image with the image processed by the image processing unit.(FIG. 7B)
Xiong in view of Li and Kamiya teaches two images. Rice teaches multiple images can be displayed together to easily find the relationship between the multiple images.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the graphic image and the image of Xiong in view of Li and Kamiya with the specific teachings of Rice to provide users a displaying method that allow users to easily visualize the relationship between the multiple images.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611